Title: Joseph Dougherty to Thomas Jefferson, 28 December 1809
From: Dougherty, Joseph
To: Jefferson, Thomas


          
            Sir
            City of Washington 
                     Decr 28th 09
          
          
		  
		  
		  
		  
		  
		   
		  Mr J. Millegan requested of me, to inform you that he had 
                  has taken all possible pains to procure the 7 & 8 Vols. of scientific Dialogues, but has not been able to get them, he says he will send to London by the first oppertunity
          
		  
		  Mr M. has a new work;—Parents Assistant by Maria Edgworth in 3 vols. which he thinks you would wish to have for your Grand Childrens
                  
               
          
            Sir I wish you a happy new year.
            
                  Jos. Dougherty
          
        